                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 18-15976-jps
Kenneth W. Gibson                                                                                          Chapter 7
Sheila A. Gibson
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 24, 2018
                                      Form ID: 202                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 26, 2018.
db/db          +Kenneth W. Gibson,   Sheila A. Gibson,   3517 Antisdale Avenue,   Cleveland, OH 44118-2261

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 26, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 24, 2018 at the address(es) listed below:
              Philip R. Fine    on behalf of Debtor Kenneth W. Gibson pfine333@aol.com
              Philip R. Fine    on behalf of Debtor Sheila A. Gibson pfine333@aol.com
              Sarah E. Barngrover    on behalf of Creditor   Bank of America, N.A. amps@manleydeas.com
              Sheldon Stein     ssteindocs@gmail.com,
               sstein@ecf.epiqsystems.com;sheldon@steintrustee.com;kristine@steintrustee.com
              Stephen R. Franks    on behalf of Creditor   Deutsche Bank National Trust Company, as Trustee for
               HSI Asset Loan Obligation Trust 2007-WF1, Mortgage Pass-Through Certificates, Series 2007-WF1
               amps@manleydeas.com
              Stephen R. Franks    on behalf of Creditor   Bank of America, N.A. amps@manleydeas.com
              Stephen R. Franks    on behalf of Creditor   Wells Fargo Bank, N.A. amps@manleydeas.com
                                                                                             TOTAL: 7




          18-15976-jps          Doc 20       FILED 12/26/18            ENTERED 12/27/18 00:04:47                    Page 1 of 2
                                        Northern District Of Ohio
                                     United States Bankruptcy Court
                                  Howard M. Metzenbaum U.S. Courthouse
                                          201 Superior Avenue
                                       Cleveland, OH 44114−1235
                                                Case No. 18−15976−jps

In re:
   Kenneth W. Gibson                                         Sheila A. Gibson
   3517 Antisdale Avenue                                     3517 Antisdale Avenue
   Cleveland, OH 44118                                       Cleveland, OH 44118
Social Security No.:
   xxx−xx−9883                                               xxx−xx−0122




                         NOTICE OF DOCUMENT TO BE FILED − CERTIFICATION
                             ABOUT A FINANCIAL MANAGEMENT COURSE



Pursuant to Federal Rules of Bankruptcy Procedure 1007(b)(7) and 1007(c), unless an approved provider of an
instructional course concerning personal financial management has notified the court that the debtor has completed
the course after filing the petition, the debtor(s) in the above captioned case must file a statement of completion of a
course concerning personal financial management, prepared as prescribed by the appropriate Official Form, within 60
days of the first date set for the Meeting of Creditors.

Failure to submit such certification by this date may result in this case being closed without discharge. If the debtor(s)
subsequently file(s) a Motion to Reopen the Case to allow for the filing of a statement of completion of a course
concerning personal financial management, the debtor(s) must pay the full filing fee due for filing such a motion.




Dated: December 24, 2018
Form ohnb202                                                                       For the Court
                                                                            Teresa D. Underwood, Clerk




    18-15976-jps        Doc 20       FILED 12/26/18         ENTERED 12/27/18 00:04:47                 Page 2 of 2
